DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a final office action. 
Claims 1-4, 6-7, 10-14, and 16-20 are currently pending and have been examined on their merits. 
Claims 1, 11, 16, and 20 have been amended see REMARKS December 15, 2020.
Claims 5, 8-9, and 15 have been cancelled see REMARKS December 15, 2020. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-7, 10-14, and 16-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-4, 6-7, and 10 recites a method (i.e. a process such as an act or series of steps), claims 11-14 and 16-19 recite a computer usable program product comprising one or more computer-readable storage devices, and claim 20 recites a computer system (i.e. a machine such as a concrete thing, consisting of parts, or of 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 11, and 20 recite: receiving a document, the document indicating skill competencies of a user; analyzing by user a topic modeling algorithm, the document to determine a first model, the first model includes skill competencies indicated within the document; receiving a social media profile associated with the user; analyzing the social media profile by deriving a social graph of the user including determining social graph attributes of the graph to determine a second model, the second model including current skills competencies of the user indicated by the social graph attributes; comparing the first model and the second model by measuring divergence of a first probability distribution of the first model from a second probability distribution of the second model to determine missing skill competencies, the missing skill competencies including current skill competencies in the second model that are missing from the document; and modifying the document to include the missing skill competencies.
The claims recite a mental process and a mathematical relationship. Before computers it would have been obvious for a person to mentally compare a resume or a document containing a list of skills with another document, database, record, profile, etc. to determine discrepancies between the records and update the record that is lacking information. The courts consider a mental process a claim that “can Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) and a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). The claims further recite a mathematical relationship as the claims recite using a mathematical modelling algorithm to determine the divergence of a first and second probability distribution to determine the differences between two data sets. The courts have stated it is important to note that a mathematical concept need not be expressed in mathematical symbols (see MPEP 2106.04(a)(2)). Similar examples the courts have identified as reciting a mathematical relationship include a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation, Diamond v. Diehr; 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981); a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement (i.e., the length of the conductors with respect to the operating wave length and the angle between the Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 91, 40 USPQ 199, 201 (1939) (while the litigated claims 15 and 16 of U.S. Patent No. 1,974,387 expressed this mathematical relationship using a formula that described the angle between the conductors, other claims in the patent (e.g., claim 1) expressed the mathematical relationship in words); organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721; and using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 482, 203 USPQ 812, 813 (CCPA 1979).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: A processor and a topic modelling algorithm. 
Claim 11: A computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices. A topic modelling algorithm.
Claim 20: A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories. A topic modelling algorithm.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Additionally, though a topic modelling algorithm (which an algorithm under a broadest reasonable interpretation is defined as a series of steps) can be done mentally or with pen and paper, it alternatively could be a series of steps performed on, or ‘applied to,’ a computer. Which means the claim limitation does not recite an 
 Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

The dependent claims 2-4, 6-7, 10, 12-14, and 16-19 further narrow the abstract idea recited in the independent claims 1, 11, and 20 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to have a Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). 

The dependent claims 2-4, 6-7, 10, 12-14, and 16-19 do not add any additional elements to the structure of the claimed invention and only serve to further limit the judicial exception and therefore are directed towards the same abstract idea as representative claims 1, 11, and 20.

Dependent claims 2-3 and 12-13 are directed towards further narrowing the abstract idea of analyzing the document using a topic modelling algorithm.
Dependent claims 4, 6, 14, and 16 are directed towards further narrowing the abstract idea of analyzing a social media profile to derive a social graph.
Dependent claims 7, 10, and 17 are directed towards further narrowing the abstract idea of comparing the first and second model to determine missing skill competencies.
The dependent claims further recite the additional elements:
Claims 2 and 12: Natural language processing.
Claims 3 and 13: Latent Dirichlet allocation algorithm.
Claims 4 and 14: A social media platform.
Claim 18: Computer readable storage device in a data processing system. A network. A remote data processing system.
Claim 19: Computer readable storage device in a server data processing system. A network. A remote data processing system.
These elements are all directed towards merely “apply it” or mere instructions to implement the abstract idea on a computer.
Therefore, claims 1-4, 6-7, 10-14, and 16-20 are rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pande (US 2016/0379170) in view of Duchon (US 2010/0280985) further in view of Duerr (US 2017/0154308) even further in view of Gines Marin (US 2019/0138611).
Claims 1, 11, and 20: Pande discloses a method for modification of a user skill profile based upon social presence, comprising (Paragraph [0004]). Receiving a document, the document indicating skill competencies of a user (Paragraph [0041-0045]; Fig. 5, the user uses the resume improvement module to enter their resume into the system. Entering of information into the resume improvement module: the user can upload their resume to the system, or create a profile on the platform itself where they represent their education, skills, experiences, and other pieces of information they wish to represent in their resume). Analyzing, using a topic modelling algorithm (Paragraph [0046-0054]; [0086-0091]; Fig. 6, each resume receives a score based on a customized algorithm. The relevant algorithm is selected based on the users experience level, job role, and tier of company. Structured data extracted from the resume is analyzed using The document to determine a first model, the first model includes skill competencies indicated within the document (Paragraph [0041-0045]; Fig. 5, structuring/ parsing of data: if the user chooses to upload their existing resume into the platform, the system parses the text in their resume to identify resume sections, context of skills, keywords, and phrases, and stores data into a structured format). Receiving a social media profile associated with the user, analyzing the social media profile to determine a second model, the second model including current skills competencies of the user (Paragraph [0182-0184]; Fig. 12, as a first step the user imports their LinkedIn profile, data from the LinkedIn profile is structured into the same fields in the database to facilitate matching and reconciliation. The profile is analyzed, and career path, soft and functional skills and competencies are identified in exactly the same manner as in the Resume scoring). Comparing the first model and the second model to determine missing skill competencies, the missing skill competencies including current skill competencies in the second model that are missing from the document (Paragraph [0185-0198]; Fig. 12, the following elements are matched; career path from both the resume and profile are created and matched to see And modifying the document to include the missing skill competencies (Paragraph [0109-0115]; Fig. 8, after viewing feedback the user enters edit mode online or offline to make suggested changes to his/her resume. In edit mode the user does the following: make changes to resume elements. Re-runs scoring of resume or just bullets. Reviews feedback again. Repeats this process until user is satisfied).
However Pande does not disclose a computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising. A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising. Deriving a social graph of the user including determining social graph attributes of the graph. The second model including current skills competencies of the user indicated by the social graph attributes. Measuring divergence of a first probability distribution of the first model from a second probability distribution of the second model, and modifying, by the processor automatically responsive to determining the missing skill competencies, the document. 
In the same field of endeavor of modeling documents to compare text Duchon teaches a computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising (Paragraph [0215-0216]). A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising (Paragraph [0017]; [0215-0216]). Measuring divergence of a first probability distribution of the first model from a second probability distribution of the second model (Paragraph [0064-0065]; [0097] Fig. 1, in this embodiment, similarity is determined by any of a number of methods which utilize the topic profile produced for the dimensions. Other similarity and inverse distance metrics might also be used as comparing the distribution of topic probabilities of the two topic profiles at the two “time periods” (models) using Kullback-Leibler divergence. The divergence is one of a class of measures. Although this embodiment addresses the analysis and prediction of topics over a period of time, it is also contemplated that these methods can be applied to relationships of topic activity when compared to other data elements that are not 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the method of comparing data sets as disclosed by Pande with the system of implementing the method onto a computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising (Paragraph [0215-0216]) and a computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising (Paragraph [0017]; [0215-0216]) and measuring divergence between the documents as taught by Duchon (Duchon [0065]). With the motivation of being a known technique to improve a method that being to apply it to a computing device consisting of a processor and storage device as well as being a simple substitution of known elements as Pande discloses using natural language processing (Pande [0018]) and comparing divergence of documents is a type of semantic analysis for comparing data sets (Duchon [0065]).
In the same field of endeavor of making recommendations based on identified skill gaps Duerr teaches deriving a social graph of the user including determining social graph attributes of the graph (Paragraph [0040-0042]; [0088-0089]; Figs. 1  The second model including current skills competencies of the user indicated by the social graph attributes (Paragraph [0040-0042]; [0088-0089]; Figs. 1 and 4, the data layer includes several databases, including databases for storing data for various members of the social networking system, including member profile data, skill data, and social graph data (e.g. a listing of the member’s relationships as tracked by the social networking system) and skills. In various alternative example embodiments, any number of other entities might be included in the social graph (e.g., companies, organizations, government organizations, and any other group) and as such various other databases may be used to store data corresponding with other entities. In some embodiments, a member profile includes a list of skills and associated skill ratings).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the method of comparing a user’s resume and a user’s online profile as disclosed by Pande with the method of determining a 
In the same field of endeavor of editing a user resume Gines Marin teaches modifying, by the processor automatically responsive to determining the missing skill competencies, the document (Paragraph [0044]; [0121]; Fig. 11, a system has been designed that utilizes extracted content from an electronic document to dynamically display recommended changes to the electronic document based on information that is available from the online system. In particular the system may include a large population of resumes, profiles, and so forth. The system generates an enhanced user interface that dynamically provides recommendations for resume as the electronic document is edited. The user interface may further automatically apply a recommendation to the electronic document in response to the user selecting or otherwise approving the recommendation. It is noted and emphasized that direct and automatic application of a recommended change to the electronic document may be applied to any of the augmentation recommendations disclosed herein).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the method of comparing a user’s resume and  modifying, by the processor automatically responsive to determining the missing skill competencies, the document as taught by Gines Marin (Gines Marin [0044]). With the motivation of being obvious to try if Pande discloses a method of suggesting modification to a user’s resume then it would be obvious to one of ordinary skill in the art to allow the system to automatically make those modification as taught by Gines Marin (Gines Marin [0044]). As well as improving the quality of a document such as a resume for a user looking for a job (Gines Marin [0043]).
Claim 2: Modified Pande discloses the method as per claim 1. Pande further discloses wherein analyzing the document to determine the first model includes using natural language processing (Paragraph [0046]; Fig. 6, each resume receives a score based on a customized algorithm. The relevant algorithm is selected based on the users experience level, job role and tier of company. Structured data extracted from resume is analyzed using natural language processing).
Claims 3 and 13: Modified Pande discloses the method as per claim 1 and modified Pande discloses the computer usable program as per claim 11. However Pande does not disclose wherein analyzing the document to determine the first model includes using a latent Dirichlet allocation (LDA) algorithm.
In the same field of endeavor of modeling documents to compare text Duchon teaches wherein analyzing the document to determine the first model includes using a latent Dirichlet allocation (LDA) algorithm (Paragraph [0021] another embodiment of the present invention comprises the computer based system 
Claim 4: Modified Pande discloses the method as per claim 1 and the computer usable program as per claim 11. Pande further discloses wherein the social media profile is received from a social media platform (Paragraph [0182]; Fig. 12, the application can be used to highlight what compare and contrast the resume and LinkedIn profile. While this process is highlighted what the application would do in relation to a resume and LinkedIn profile, needless to say that is doesn’t have to be only a LinkedIn profile, any social network profile showcasing the users career information can be used here).
Claim 6: Modified Pande discloses the method as per claim 5. However Pande does not disclose wherein the social graph attributes represent skills and/or competencies derived from relationships or interactions of the user with entities represented in the social graph.
In the same field of endeavor of making recommendations based on identified skill gaps Duerr teaches wherein the social graph attributes represent skills and/or competencies derived from relationships or interactions of the user with entities represented in the social graph (Paragraph  [0040-0042]; [0088-0089]; Figs. 1 and 4, the data layer includes several databases, including databases for storing data for various members of the social networking system, including member profile data, skill data, and social graph data. In some embodiments, a respective member profile stores social graph data (e.g. a listing of the member’s relationships as tracked by the social networking system) and skills. In some 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the method of comparing a user’s resume and a user’s online profile as disclosed by Pande with the method of determining a social graph data and determining skill competencies based on social graph attributes as taught by Duerr (Duerr [0040]). With the motivation of allowing a members social network profile to influence the types of job opportunities that are available to a user and how they are evaluated for that opportunity (Duerr [0004]). As a social graph is a known piece of information associated with user’s profiles that can be extrapolated and used to help rate skills of users (Duerr [0089]). 
Claims 7 and 17: Modified Pande discloses the method as per claim 1 and modified Pande the computer usable program as per claim 11. However, Pande does not disclose wherein determining the missing skill competencies includes comparing maximum likelihood terms of the first model and the second model.
In the same field of endeavor of modeling documents to compare text Duchon teaches wherein determining the missing skill competencies includes comparing maximum likelihood terms of the first model and the second model (Paragraph [0069-0097] Fig. 1, given opportunities created through the unique combination presence of elements. (The examiner notes that the system is clearly shown in Figure 1 as elements 121-125 are a variety of documents or data sets being provided, then analyzed through information extraction element 134, and modeled element 136. These models are then used for predicting topic values over a dimension which comprises comparing similar dimensions element 150)). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the method of analyzing documents for comparison as disclosed by Pande with the method of analyzing documents using comparing likelihood of terms as taught by Duchon (Duchon [0015]). With the motivation of it being a simple substitution of known elements as Pande discloses using natural language processing (Pande [0018]) and comparing likelihood of term is a known techniques of semantic analysis for comparing data sets (Duchon [0069]).
Claim 10: Modified Pande discloses the method as per claim 1. Pande further discloses further comprising: providing a recommendation to the user perform a remedial action based upon the comparison (Paragraph [0041-0045]; [0269-0274]; Fig 5, upon viewing the feedback, the user then can incorporate suggestions into their resume. Sample 
Claim 12: Modified Pande discloses the computer usable program as per claim 11. Pande further discloses wherein analyzing the document to determine the first model includes using natural language processing (Paragraph [0046]; Fig. 6, each resume receives a score based on a customized algorithm. The relevant algorithm is selected based on the users experience level, job role and tier of company. Structured data extracted from resume is analyzed using natural language processing).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the method of analyzing documents for comparison as disclosed by Pande with the method of analyzing documents using a latent Dirichlet allocation algorithm (Duchon [0021]). With the motivation of it being a simple substitution of known elements as Pande discloses using natural language processing (Pande [0018]) and latent Dirichlet allocation is a type of semantic analysis for comparing data sets (Duchon [0021]).
Claim 14: Modified Pande discloses the computer usable program as per claim 11. Pande further discloses wherein the social media profile is received from a social media platform (Paragraph [0182]; Fig. 12, the application can be used to highlight what compare and contrast the resume and LinkedIn profile. While this process is highlighted what the application would do in relation to a resume and LinkedIn profile, needless to say that is doesn’t have to be only a LinkedIn profile, any social network profile showcasing the users career information can be used here).
Claim 16: Modified Pande discloses the computer usable program as per claim 11. However Pande does not disclose wherein the social graph attributes represent skills and/or competencies derived from relationships or interactions of the user with entities represented in the social graph.
In the same field of endeavor of making recommendations based on identified skill gaps Duerr teaches wherein the social graph attributes represent skills and/or competencies derived from relationships or interactions of the user with entities represented in the social graph (Paragraph  [0040-0042]; [0088-0089]; Figs. 1 and 4, the data layer includes several databases, including databases for storing data for various members of the social networking system, including member profile data, skill data, and social graph data. In some embodiments, a respective member profile stores social graph data (e.g. a listing of the member’s relationships as tracked by the social networking system) and skills. In some embodiments, a member profile includes a list of skills and associated skill ratings. In some example embodiments, an overall member rating is generated based on feedback from other members (e.g. recommendations or endorsements) and based on the information stored in the member profile associated with the member).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the method of comparing a user’s resume and a user’s online profile as disclosed by Pande with the method of determining a social graph data and determining skill competencies based on social graph attributes as taught by Duerr (Duerr [0040]). With the motivation of allowing a 
Claim 18: Modified Pande discloses the computer usable program as per claim 11. However, Pande does not disclose wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system.
In the same field of endeavor of modeling documents to compare text Duchon teaches wherein the computer usable code is stored in a computer readable storage device in a data processing system (Paragraph [0215-0216]; Fig. 14, according to some example embodiments able to read instructions (e.g., software, a program, or other executable code) from a machine-readable medium (e.g. a machine readable storage medium)). And wherein the computer usable code is transferred over a network from a remote data processing system (Paragraph [0214]; Fig. 14, in a networked deployment, the machine may operate in the capacity of a server machine or a client machine in a server-client network environment, or as a peer machine in a peer-to-peer network environment).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the method of comparing data sets as a computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising (Paragraph [0215-0216]) and A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising (Paragraph [0017]; [0215-0216]) as taught by Duchon. With the motivation of being a known technique to improve a method that being to apply it to a computing device consisting of a processor and storage device that is able to transfer code over a network.
Claim 19: Pande discloses the computer usable program as per claim 11. However Pande does not disclose wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.
In the same field of endeavor of modeling documents to compare text Duchon teaches wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system. (Paragraph [0214]; [0223] Fig. 14, in a networked deployment, the machine may operate in the capacity of a server machine or a client machine in a server-client network environment, or as a peer machine in a peer-to-peer network environment. Similarly, the instructions may be transmitted and/or received using a transmission medium via the coupling).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the method of comparing data sets as disclosed by Pande with the system of implementing the method onto a computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising (Paragraph [0215-0216]) and A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising (Paragraph [0017]; [0215-0216]) as taught by Duchon. With the motivation of being a known technique to improve a method that being to apply it to a computing device consisting of a processor and storage device that is capable of transferring code over a network
Therefore, claims 1-4, 6-7, 10-14, and 16-20 are rejected under 35 U.S.C. 103.
Response to arguments
Applicant’s arguments, see REMARKS December 15, 2020, with respect to the rejection of claims 1-4, 6-7, 10-14, and 16-20 under U.S.C. 101 have been fully considered and are not persuasive.
Applicant’s argues that the claims that the newly amended limitations “analyzing, by the processor, using a topic modelling algorithm, the document to determine a first model, the first model includes skill competencies indicated within the document; analyzing, by the processor, the social media profile by deriving a social graph of the user including determining social graph attributes of the graph to determine a second model, the second model including current skills competencies of the user indicated by the social graph attributes; comparing, by the processor, the first model and the second model by measuring divergence of a first probability distribution of the first model from a second probability distribution of the second model to determine missing skill competencies; and modifying, by the processor, automatically responsive to determining the missing skill competencies, the document to include the missing skill competencies” do not recite a mental process as they cannot be performed in the mind. However, the examiner respectfully disagrees as it would be possible for an ordinary human such as one working as a career counselor to mentally compare a first document such as a resume with a second source of information such as a social media profile to determine Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-
The applicant further argues the claims recite a practical application of the abstract idea as they impose a meaningful limit on the judicial exception. The meaningful limitation being “using a topic modelling algorithm, deriving a social graph, measuring divergence of a first probability distribution from a second probability distribution, and modifying automatically responsive to determining the missing skill competencies the document to include the missing skill competencies.” However, the examiner respectfully disagrees as to direct a claim to a practical application. The limitations of “deriving a social graph, measuring divergence, and modifying the document” are all abstract ideas that do not recite any additional limitations and limitations the courts have found indicative that an additional element (or combination of elements) an improvement in the functioning of a computer, or an improvement to other lice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984; and simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984.
Finally the applicant argues that additional elements are not well-understood routine and conventional however, the examiner respectfully disagrees as using a processor to perform an algorithm to analyze a document and a social graph then compare the two data sources by measuring a divergence of a probability is well understood routing and conventional see the above rejection. 
The independent claims 2-4, 6-7, 10, 12-14, and 16-19 were argued as being allowable for being dependent on claims 1, 11, and 20. 
Therefore, the Examiner finds maintains the rejection of claims 1-4, 6-7, 10-14, and 16-20 in regards to U.S.C. 101. 
Applicant’s arguments, see REMARKS December 15, 2020, with respect to the rejection of claim 1, 2, 4, 8, and 10 under U.S.C. 102(a) as well as claims 3, 7, 9, 11-14, and 17-20 under U.S.C. 103 are moot because Applicant has amended the claims, which required further search and consideration. See above, ground(s) of rejection made in view of 1-4, 6-7, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pande (US 2016/0379170) in view of Duchon (US 2010/0280985) further in view of Duerr (US 2017/0154308) even further in view of Gines Marin (US 2019/0138611). However, where appropriate the examiner well respond to arguments. 
Claims 1, 11, and 20: Applicant argues that Pande does not disclose amended limitations analyzing, by the processor using a topic modelling algorithm; analyzing, by the processor, the social media profile by deriving a social graph of the user including determining social graph attributes of the graph to determine a second model; comparing, by the processor, the first model and the second model by measuring divergence of a first probability distribution of the first model from a second probability distribution of the second model to determine missing skill competencies; and modifying, by the processor automatically responsive to determine the missing skill competencies, the document to include the missing skill competencies. The examiner respectfully disagrees that Pande does not disclose analyzing using a topic modelling algorithm as Pande discloses a relevant algorithm is selected based on the users experience level, job role, and tier of company. Structured data extracted from the resume is analyzed using natural language processing and matching to existing data sets of soft and functional skills and other career professional career profiles (Pande [0046-0054]; Fig. 6) which is analyzing a document based on a topic such as a job role to determine functional skills. However, upon further search and consideration it was found that Pande does not disclose analyzing, by the processor, the social media profile by deriving a social graph of the user including determining social graph attributes of the graph to determine a second model; comparing, by the processor, the first model and the second model by measuring divergence of a 
Claims 2-4, 6-7, 10, 12-14, and 16-19 were argued as being allowable as being dependent on claims 1, 11, and 20. Therefore, they are also newly rejected under the same rejection as above.
Therefore, Claims 1-4, 6-7, 10-14, and 16-20 are newly rejected under U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Faith (US 2015/0356411) cognitive profiles.
Rennison (US 2017/0270487) Identification of job skill sets and targeted advertising based on missing skill sets.
Ryan (US 2016/0098667) Customizable skills database.
Bheemavarapu (US 2018/0268373) System and method for determining key professional skills and personality traits for a job.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/COREY RUSS/Examiner, Art Unit 3629 

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629